
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.60


SPX Corporation

2002 STOCK COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT
                                     AWARD


        THIS AGREEMENT is made between SPX CORPORATION, a Delaware corporation
(the "Company"), and the Recipient pursuant to the SPX Corporation 2002 Stock
Compensation Plan (the "Plan") in combination with a Summary of Restricted Stock
Unit Award (the "Award Summary") displayed at the Smith Barney website. The
Award Summary, which identifies the person to whom the Restricted Stock Units
(as defined in Section 1 below) are granted (the "Recipient") and specifies the
date (the "Award Date") and other details of the award, and the electronic
acceptance of this Agreement (which also is displayed at the Smith Barney
website), are incorporated herein by reference. The parties hereto agree as
follows:

        1.    Grant of Restricted Stock Units.    The Company hereby grants to
the Recipient, pursuant to Section 10 of the Plan, an award of stock units as
specified in the Award Summary (the "Restricted Stock Units"), subject to the
terms and conditions of the Plan and this Agreement. Each Restricted Stock Unit
will entitle the Recipient to a share of Company common stock (the "Common
Stock") when the Restricted Stock Unit ceases to be subject to a Period of
Restriction (as defined in Section 4 below). The Recipient must accept the
Restricted Stock Unit award within 90 days after the Award Date in accordance
with the instructions provided by the Company. The award automatically will be
rescinded upon the action of the Company, in its discretion, if the award is not
accepted within 90 days after the Award Date.

        2.    Restrictions.    The Restricted Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, whether
voluntarily or involuntarily or by operation of law. The Recipient shall have no
rights in the Common Stock underlying the Restricted Stock Units until the
termination of the applicable Period of Restriction or as otherwise provided in
the Plan or this Agreement. The Recipient shall not have any voting rights with
respect to the Restricted Stock Units, nor shall he or she receive or be
entitled to receive any dividends or dividend equivalents with respect to the
Restricted Stock Units.

        3.    Restricted Stock Unit Account.    The Company shall maintain an
account (the "Restricted Stock Unit Account" or "Account") on its books in the
name of the Recipient, which shall reflect the number of Restricted Stock Units
awarded to the Recipient.

        4.    Period of Restriction.    Subject to the provisions of the Plan
and this Agreement, unless they are vested or forfeited earlier as described in
Section 5, 6, or 7 of this Agreement, as applicable, the Restricted Stock Units
shall become vested as to thirty-three and one-third percent (331/3%) of the
units on the first anniversary of the Award Date, as to an additional
thirty-three and one-third percent (331/3%) on the second anniversary of the
Award Date, and as to the remaining thirty-three and one-third percent (331/3%)
on the third anniversary of the Award Date. Upon vesting, all vested Restricted
Stock Units shall cease to be considered Restricted Stock Units, subject to the
terms and conditions of the Plan and this Agreement, and the Recipient shall be
entitled to receive one share of Common Stock for each vested Restricted Stock
Unit in the Recipient's Restricted Stock Unit Account. The period prior to the
vesting date with respect to a Restricted Stock Unit is referred to as the
"Period of Restriction."

        5.    Vesting upon Termination due to Retirement, Disability or
Death.    If, while the Restricted Stock Units are subject to a Period of
Restriction, the Recipient terminates employment with the Company (or a
Subsidiary of the Company if the Recipient is then in the employ of such
Subsidiary) by reason of retirement, disability (as determined by the Company)
or death, then the portion of the Restricted Stock Units subject to a Period of
Restriction shall become fully vested as of the date of employment

--------------------------------------------------------------------------------




termination without regard to the Period of Restriction set forth in Section 4
of this Agreement. A Recipient will be eligible for "retirement" treatment for
purposes of this Agreement if, at the time of employment termination, he/she is
age 55 or older, he/she has completed five years of service with the Company or
a Subsidiary (provided that the Subsidiary has been directly or indirectly owned
by the Company for at least three years), and he/she voluntarily elects to
retire. The term "Subsidiary" is defined in the Plan and means a corporation
with respect to which the Company directly or indirectly owns 50% or more of the
voting power.

        6.    Forfeiture upon Termination due to Reason other than Retirement,
Disability or Death.    If, while the Restricted Stock Units are subject to a
Period of Restriction, the Recipient's employment with the Company (or a
Subsidiary of the Company if the Recipient is then in the employ of such
Subsidiary) terminates for a reason other than the Recipient's retirement,
disability or death, then the Recipient shall forfeit any Restricted Stock Units
that are subject to a Period of Restriction on the date of such employment
termination.

        7.    Vesting upon Change of Control.    In the event of a "Change of
Control" of the Company as defined in this Section, the Restricted Stock Units
shall cease to be subject to the Period of Restriction set forth in Section 4 of
this Agreement. A "Change of Control" shall be deemed to have occurred if:

        (a)   Any "Person" (as defined below), excluding for this purpose
(i) the Company or any Subsidiary of the Company, (ii) any employee benefit plan
of the Company or any Subsidiary of the Company, and (iii) any entity organized,
appointed or established for or pursuant to the terms of any such plan that
acquires beneficial ownership of common shares of the Company, is or becomes the
"Beneficial Owner" (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty percent (20%) or more of the common shares of the Company
then outstanding, but any subsequent increase in the beneficial ownership
interest of such a Person in common shares of the Company shall be deemed a
Change of Control; and provided further that if the Board of Directors of the
Company determines in good faith that a Person who has become the Beneficial
Owner of common shares of the Company representing twenty percent (20%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred. For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

          (i)  "Person" shall mean any individual, firm, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of any such entity.

         (ii)  "Affiliate" and "Associate" shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the "Exchange Act").

       (iii)  A Person shall be deemed the "Beneficial Owner" of and shall be
deemed to "beneficially own" any securities:

        (A)  which such Person or any of such Person's Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

        (B)  which such Person or any of such Person's Affiliates or Associates
has (1) the right to acquire (whether such right is exercisable immediately or
only after the passage

2

--------------------------------------------------------------------------------






of time) pursuant to any agreement, arrangement or understanding (other than
customary agreements with and between underwriters and selling group members
with respect to a bona fide public offering of securities), or upon the exercise
of conversion rights, exchange rights, rights (other than rights under the
Company's Rights Agreement dated June 25, 1996 with The Bank of New York, as
amended), warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
Person or any of such Person's Affiliates or Associates until such tendered
securities are accepted for purchase or exchange; or (2) the right to vote
pursuant to any agreement, arrangement or understanding; provided, however, that
a Person shall not be deemed the Beneficial Owner of, or to beneficially own,
any security if the agreement, arrangement or understanding to vote such
security (a) arises solely from a revocable proxy or consent given to such
Person in response to a public proxy or consent solicitation made pursuant to,
and in accordance with, the applicable rules and regulations promulgated under
the Exchange Act and (b) is not also then reportable on Schedule 13D under the
Exchange Act (or any comparable or successor report); or

        (C)  which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person's Affiliates or Associates
has any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities) for the purpose of acquiring, holding,
voting (except to the extent contemplated by the proviso to subparagraph
(a)(iii)(B)(2), above) or disposing of any securities of the Company.

        Notwithstanding anything in this "Beneficial Ownership" definition to
the contrary, the phrase "then outstanding," when used with reference to a
Person's beneficial ownership of securities of the Company, shall mean the
number of such securities then issued and outstanding together with the number
of such securities not then actually issued and outstanding which such Person
would be deemed to own beneficially hereunder.

        (b)   During any period of two (2) consecutive years (not including any
period prior to the acceptance of this Agreement), individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company's shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

        (c)   Approval by the shareholders of (or if such approval is not
required, the consummation of) (i) a plan of complete liquidation of the
Company, (ii) an agreement for the sale or disposition of the Company or all or
substantially all of the Company's assets, (iii) a plan of merger or
consolidation of the Company with any other corporation, or (iv) a similar
transaction or series of transactions involving the Company (any transaction
described in parts (i) through (iv) of this paragraph (c) being referred to as a
"Business Combination"), in each case unless after such a Business Combination
the shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

3

--------------------------------------------------------------------------------






        Notwithstanding any provision of this Agreement to the contrary, a
"Change of Control" shall not include any transaction described in paragraph (a)
or (c), above, where, in connection with such transaction, the Recipient and/or
any party acting in concert with the Recipient substantially increases his or
its, as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).

        8.    Settlement Following Change of Control.    Notwithstanding any
provision of this Agreement to the contrary, in connection with or after the
occurrence of a Change of Control as defined in Section 7 of this Agreement, the
Company may, in its sole discretion, fulfill its obligation with respect to all
or any portion of the Restricted Stock Units that cease to be subject to a
Period of Restriction in conjunction with the Change of Control by:

        (a)   delivery of (i) the number of shares of Common Stock that
corresponds with the number of Restricted Stock Units that have ceased to be
subject to a Period of Restriction or (ii) such other ownership interest as such
shares of Common Stock that correspond with the vested Restricted Stock Units
may be converted into by virtue of the Change of Control transaction;

        (b)   payment of cash in an amount equal to the fair market value of the
Common Stock that corresponds with the number of vested Restricted Stock Units
at that time; or

        (c)   delivery of any combination of shares of Common Stock (or other
converted ownership interest) and cash having an aggregate fair market value
equal to the fair market value of the Common Stock that corresponds with the
number of Restricted Stock Units that have become vested at that time.

        9.    Adjustment in Capitalization.    In the event of any change in the
Common Stock of the Company through stock dividends or stock splits, a corporate
split-off or split-up, or recapitalization, merger, consolidation, exchange of
shares, or a similar event, the number of Restricted Stock Units subject to this
Agreement may be equitably adjusted by the Committee (as defined below), in its
sole discretion.

        10.    Delivery of Stock Certificates.    Subject to the requirements of
Sections 11 and 12 below, as promptly as practicable after Restricted Stock
Units cease to be subject to a Period of Restriction in accordance with
Section 4, 5, or 7 of this Agreement, the Company shall cause to be issued and
delivered to a brokerage account for the benefit of the Recipient certificates
for the shares of Common Stock that correspond to the vested Restricted Stock
Units.

        11.    Tax Withholding.    Whenever a Period of Restriction applicable
to the Recipient's rights to some or all of the Restricted Stock Units lapses as
provided in Section 4, 5, or 7 of this Agreement, the Company or its agent shall
notify the Recipient of the related amount of tax that must be withheld under
applicable tax laws. Regardless of any action the Company, any Subsidiary of the
Company, or the Recipient's employer takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding ("Tax") that the Recipient is required to bear pursuant to all
applicable laws, the Recipient hereby acknowledges and agrees that the ultimate
liability for all Tax is and remains the responsibility of the Recipient.

        Prior to receipt of any shares that correspond to vested Restricted
Stock Units, the Recipient shall pay or make adequate arrangements satisfactory
to the Company and/or any Subsidiary of the Company to satisfy all withholding
and payment on account obligations of the Company and/or any Subsidiary of the
Company. In this regard, the Recipient authorizes the Company and/or any
Subsidiary of the Company to withhold all applicable Tax legally payable by the
Recipient from the Recipient's wages or other cash compensation paid to the
Recipient by the Company and/or any Subsidiary of the Company or from the
proceeds of the sale of shares. Alternatively, or in addition, if permissible
under local law, the Company may sell or arrange for the sale of Common Stock
that the Recipient is due to

4

--------------------------------------------------------------------------------




acquire to satisfy the withholding obligation for Tax and/or withhold any Common
Stock, provided that the Company sells or withholds only the amount of Common
Stock necessary to satisfy the minimum withholding amount. Finally, the
Recipient agrees to pay the Company or any Subsidiary of the Company any amount
of any Tax that the Company or any Subsidiary of the Company may be required to
withhold as a result of the Recipient's participation in the Plan that has not
been satisfied by the means previously described. The Company may refuse to
deliver Common Stock if the Recipient fails to comply with its obligations in
connection with the tax as described in this section.

        The Company advises the Recipient to consult his or her lawyer or
accountant with respect to the tax consequences for the Recipient under the
Plan.

        The Company and/or any Subsidiary of the Company: (a) make no
representations or undertakings regarding the tax treatment in connection with
the Plan; and (b) do not commit to structure the Plan to reduce or eliminate the
Recipient's liability for Tax.

        12.    Securities Laws.    This award is a private offer that may be
accepted only by a Recipient who is an employee or director of the Company or a
Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Committee's administrative procedures. This award
has not been registered with the body responsible for regulating offers of
securities in the Recipient's country. The future value of Common Stock acquired
under the Plan is unknown and could increase or decrease.

        Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with local securities laws.

        The Addendum to this Agreement contains country-specific provisions
regarding the securities laws in Denmark, France, Singapore and the United
States.

        13.    No Employment or Compensation Rights.    This Section applies
whether or not the Company has full discretion in the operation of the Plan, and
whether or not the Company could be regarded as being subject to any legal
obligations in the operation of the Plan. It also applies both during a
Recipient's employment or employment relationship and after the termination of a
Recipient's employment or employment relationship, whether the termination is
lawful or unlawful.

        Nothing in the rules, the operation of the Plan or this Agreement forms
part of the contract of employment or employment relationship between a
Recipient and the Company or any affiliate of the Company. The rights and
obligations arising from the employment relationship between the Recipient and
the Company or one of its affiliates are separate from, and are not affected by,
the Plan. Participation in the Plan does not create any right to, or expectation
of, continued employment or a continued employment relationship, nor shall it
interfere in any way with the Company's or its affiliates' right to terminate
the Recipient's employment at any time.

        The grant of rights on a particular basis in any year does not create
any right to or expectation of the grant of rights on the same basis, or at all,
in any future year.

        No employee is entitled to participate in the Plan, or to be considered
for participation in the Plan, at a particular level or at all. Participation in
any operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.

        Without prejudice to a Recipient's rights under the Plan, subject to and
in accordance with the express terms of the applicable rules, no Recipient has
any rights in respect of the Company's exercise or omission to exercise any
discretion, or making or omission to make any decision, relating to the right.
Any and all discretion, decisions or omissions relating to the right may operate
to the disadvantage of the Recipient, even if this could be regarded as
capricious or unreasonable or could be

5

--------------------------------------------------------------------------------



regarded as a breach of any implied term between the Recipient and his or her
employer, including any implied duty of trust and confidence. Any such implied
term is hereby excluded and overridden.

        No employee has any right to compensation for any loss in relation to
the Plan, including:

•any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of
employment or the employment relationship);

•any exercise of discretion or a decision taken in relation to the Plan, or any
failure to exercise discretion or make a decision; or

•the operation, suspension, termination or amendment of the Plan.

The Restricted Stock Units granted pursuant to this Agreement do not constitute
part of the Recipient's wages or remuneration or count as pay or remuneration
for pension or other purposes. If the Recipient terminates employment with the
Company or any Subsidiary or other affiliate, in no circumstances will the
Recipient be entitled to any compensation for any loss of any right or benefit
or any prospective right or benefit under the Plan or this Agreement that he or
she might otherwise have enjoyed had such employment continued, whether such
compensation is claimed by way of damages for wrongful dismissal, breach of
contract or otherwise.

        Participation in the Plan is permitted only on the basis that the
Recipient accepts all of the terms and conditions of the Plan and this
Agreement, as well as the administrative rules established by the Committee. By
participating in the Plan, a Recipient waives all rights under the Plan to the
fullest extent permitted by applicable laws, other than the rights subject to
and in accordance with the express terms of the applicable rules, in
consideration for, and as a condition of, the grant of rights under the Plan.
Neither this Agreement nor the Plan confers on the Recipient any legal or
equitable rights (other than those related to the Restricted Stock Unit award)
against the Company or any Subsidiary or directly or indirectly gives rise to
any cause of action in law or in equity against the Company or any Subsidiary.

        Nothing in this Plan confers any benefit, right or expectation on a
person who is not a Recipient.

        Each of the provisions set forth above is entirely separate and
independent from each of the other provisions. If any provision is found to be
invalid then it will be deemed never to have been part of these terms and, to
the extent that it is possible to do so, this will not affect the validity or
enforceability of any of the remaining provisions.

        14.    Data Privacy.    The Recipient agrees that the Company, with its
headquarters located at 13515 Ballantyne Corporate Place, Charlotte, North
Carolina, USA 28277, is the data controller in the context of the Plan.

        The Recipient hereby explicitly and unambiguously consents to the
collection, storage, use, processing and transfer, in electronic or other form,
of his or her personal data as described below by and among, as applicable, his
or her employer and any of its affiliates for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan,
and the transfer of such data by them to government and other regulatory
authorities for the purpose of complying with their legal obligations in
connection with the Plan.

        The Recipient understands that his or her employer and any of its
affiliates may hold certain personal information about him or her, including his
or her name, date of birth, date of hire, home and business addresses and
telephone numbers, e-mail address, business group/segment, employment status,
account identification, and details of all rights and other entitlement to
shares or units awarded, cancelled, purchased, vested, unvested or outstanding
in his or her favor pursuant to this Agreement, for the purpose of managing and
administering the Plan ("Data").

6

--------------------------------------------------------------------------------




        The Recipient further agrees that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in his or her country or elsewhere,
including outside the European Economic Area, and that the Recipient's country
may have less adequate data privacy laws and protections than his or her
country. The Company has entered into contractual arrangements to ensure the
same safeguards for data as required under European Union Law. A third party to
whom the information may be passed is Smith Barney (including Citigroup and its
other affiliates). The Recipient understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Recipient
authorizes recipients of the Data to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom shares acquired pursuant to the Plan may be deposited.

        The Recipient understands that Data will be held only as long as
necessary to implement, administer and manage his or her participation in the
Plan. The Recipient understands that he or she may, at any time, view his or her
Data, request additional information about the storage and processing of Data,
require any necessary amendments to his or her Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Company's local
data privacy administrator.

        The Recipient understands, however, that refusing or withdrawing his or
her consent, although it will not have any negative effect on his or her
employment, may affect his or her ability to participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, the Recipient understands that he or she may contact the Company's
local data privacy administrator.

        The Addendum to this Agreement contains a country-specific provision
regarding the data privacy laws in France.

        15.    Plan Terms and Committee Authority.    This Agreement and the
rights of the Recipient hereunder are subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, as well as to such rules
and regulations as the Committee (meaning the Compensation Committee of the
Board of Directors of the Company, as defined in the Plan) may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Recipient. Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan. The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

        16.    Governing Law and Jurisdiction.    This Agreement is governed by
the substantive and procedural laws of the state of Michigan. The Recipient and
the Company agree to submit to the exclusive jurisdiction of, and venue in, the
courts in Michigan in any dispute relating to this Agreement.

7

--------------------------------------------------------------------------------




ADDENDUM


Securities Laws

        The following country-specific provisions apply for purposes of
Section 12 of the Agreement:

Denmark   No Offering Memorandum has been filed with or approved by the Danish
Securities Council or any other regulatory authority in the Kingdom of Denmark.
The Common Stock has not been offered or sold and may not be offered, sold or
delivered directly or indirectly in Denmark, unless in compliance with Chapter
12 of the Danish Act on trading in Securities and the Danish Executive Order
No. 166 of 13 March 2003 on the First Public Offer of Certain Securities issued
pursuant hereto as amended from time to time.
France
 
Neither the Plan, which has not been submitted to the Commission des Operations
de Bourse (the "COB"), nor any information contained therein or any offering
material relating to the Restricted Stock Units or the Common Stock may be
distributed or caused to be distributed to the public in France. Prospective
beneficiaries of Restricted Stock Units and Common Stock are informed that the
Plan has not been submitted to the clearance procedures of the COB.
Singapore
 
The Plan has not been registered as a prospectus with the Monetary Authority of
Singapore. Accordingly, the Plan and any other document or material in
connection with the offer or sale, or invitation for subscription or purchase,
of the Restricted Stock Units or Common Stock may not be circulated or
distributed, nor may the Common Stock be offered or sold or be made the subject
of an invitation for subscription or purchase, whether directly or indirectly,
to persons in Singapore other than under circumstances in which such offer, sale
or invitation does not constitute an offer or sale, or invitation for
subscription or purchase, of the Common Stock to the public in Singapore.
United States
 
If a Registration Statement under the Securities Act of 1933, as amended, is not
in effect with respect to the shares of Common Stock to be issued pursuant to
this Agreement, the Recipient hereby represents that he or she is acquiring the
shares of Common Stock for investment and with no present intention of selling
or transferring them and that he or she will not sell or otherwise transfer the
shares except in compliance with all applicable securities laws and requirements
of any stock exchange on which the shares of Common Stock may then be listed.

Data Privacy

        The following country-specific provision applies for purposes of
Section 14 of the Agreement:

France   The Company agrees that the Recipient has the right to access personal
data relating to him or her, as collected and processed by the Company, and to
ask for modification or suppression (in accordance with article 34 of the law
"Informatique et Libertes" of 6 January 1978) of the Recipient's personal data
if the data are incorrect or unnecessary for the limited purposes for which the
data were collected. The Recipient can exercise these rights by sending a dated
and signed request to the Company by fax or post to the Company's local data
privacy administrator.

8

--------------------------------------------------------------------------------



SPX Corporation

2002 STOCK COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT
                         AWARD

        THIS AGREEMENT is made between SPX CORPORATION, a Delaware corporation
(the "Company"), and the Recipient pursuant to the SPX Corporation 2002 Stock
Compensation Plan (the "Plan") in combination with a Summary of Restricted Stock
Unit Award (the "Award Summary") displayed at the Smith Barney website. The
Award Summary, which identifies the person to whom the Restricted Stock Units
(as defined in Section 1 below) are granted (the "Recipient") and specifies the
date (the "Award Date") and other details of the award, and the electronic
acceptance of this Agreement (which also is displayed at the Smith Barney
website), are incorporated herein by reference. The parties hereto agree as
follows:

        1.    Grant of Restricted Stock Units.    The Company hereby grants to
the Recipient, pursuant to Section 10 of the Plan, an award of stock units as
specified in the Award Summary (the "Restricted Stock Units"), subject to the
terms and conditions of the Plan and this Agreement. The Restricted Stock Units
are divided into three separate tranches, for purposes of determining when the
Period of Restriction ends with respect to the stock units. Each Restricted
Stock Unit will entitle the Recipient to a share of Company common stock (the
"Common Stock") when the Restricted Stock Unit ceases to be subject to a Period
of Restriction (as defined in Section 4 below). The Recipient must accept the
Restricted Stock Unit award within 90 days after the Award Date in accordance
with the instructions provided by the Company. The award automatically will be
rescinded upon the action of the Company, in its discretion, if the award is not
accepted within 90 days after the Award Date.

        2.    Restrictions.    The Restricted Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, whether
voluntarily or involuntarily or by operation of law. The Recipient shall have no
rights in the Common Stock underlying the Restricted Stock Units until the
termination of the applicable Period of Restriction or as otherwise provided in
the Plan or this Agreement. The Recipient shall not have any voting rights with
respect to the Restricted Stock Units, nor shall he or she receive or be
entitled to receive any dividends or dividend equivalents with respect to the
Restricted Stock Units.

        3.    Restricted Stock Unit Account.    The Company shall maintain an
account (the "Restricted Stock Unit Account" or "Account") on its books in the
name of the Recipient, which shall reflect the number of Restricted Stock Units
awarded to the Recipient.

        4.    Period of Restriction.    Subject to the provisions of the Plan
and this Agreement, unless they are vested or forfeited earlier as described in
Section 5, 6, or 7 of this Agreement, as applicable, each tranche of Restricted
Stock Units awarded hereunder shall become vested and freely transferable
according to the vesting schedule specified in the Award Summary if, as of any
Measurement Date for such tranche, either (i) Total Shareholder Return for the
Measurement Period associated with such Measurement Date is greater than the S&P
Return for such Measurement Period, or (ii) the EVA Bonus Multiple is attained
for the Measurement Period associated with such Measurement Date. The following
schedule sets forth the Measurement Date(s) and associated Measurement Periods
for each tranche, plus the EVA Bonus Multiple Requirement for each Measurement
Period.

Measurement Date


--------------------------------------------------------------------------------

  Measurement Period

--------------------------------------------------------------------------------

  EVA Bonus
Multiple
Requirement

--------------------------------------------------------------------------------

                         

"Total Shareholder Return" shall mean the percentage change in the Fair Market
Value of a share of Common Stock (using total shareholder return of the Common
Stock as reported by Interactive Data Corporation) during the applicable
Measurement Period. "S&P Return" shall mean the percentage

--------------------------------------------------------------------------------




return of the S&P 500 Composite Index (using total shareholder return of the S&P
500 Composite Index as reported by Interactive Data Corporation) during the
applicable Measurement Period.

"EVA Bonus Multiple" means the Bonus Multiple attained under the SPX Corporation
Executive EVA Incentive Compensation Plan, or any successor thereto (the "EVA
Plan"), for the measurement unit(s) applicable to the Recipient for the
Measurement Period. The EVA Bonus Multiple shall be determined as of March 1 of
the year following each applicable Measurement Period or as soon as practicable
thereafter. The EVA Bonus Multiple for Recipients transferred among two or more
measurement units in any Measurement Period shall be the average EVA Bonus
Multiple for such measurement units according to the number of calendar days
worked in each measurement unit. To the extent that the Measurement Period
includes more than one fiscal year of the Company, the Bonus Multiples attained
under the EVA Plan for each fiscal year in the Measurement Period shall be added
together to determine whether the EVA Bonus Multiple Requirement for the
Measurement Period has been met. If, for all or part of any Measurement Period,
the Company discontinues or terminates the EVA Plan, the Company shall:
(1) establish a substitute metric for the EVA Bonus Multiple that, in the
Company's sole discretion, provides Recipient with a comparable opportunity for
vesting; or (2) determine whether vesting occurs solely by reference to the S&P
Return requirement.

Upon vesting, all vested Restricted Stock Units shall cease to be considered
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement, and the Recipient shall be entitled to receive one share of Common
Stock for each vested Restricted Stock Unit in the Recipient's Restricted Stock
Unit Account. The period prior to the vesting date with respect to a Restricted
Stock Unit is referred to as the "Period of Restriction."

        5.    Vesting upon Termination due to Retirement, Disability or
Death.    If, while the Restricted Stock Units are subject to a Period of
Restriction, the Recipient terminates employment with the Company (or a
Subsidiary of the Company if the Recipient is then in the employ of such
Subsidiary) by reason of retirement, disability (as determined by the Company)
or death, then the portion of the Restricted Stock Units subject to a Period of
Restriction shall become fully vested as of the date of employment termination
without regard to the Period of Restriction set forth in Section 4 of this
Agreement. A Recipient will be eligible for "retirement" treatment for purposes
of this Agreement if, at the time of employment termination, he/she is age 55 or
older, he/she has completed five years of service with the Company or a
Subsidiary (provided that the Subsidiary has been directly or indirectly owned
by the Company for at least three years), and he/she voluntarily elects to
retire. The term "Subsidiary" is defined in the Plan and means a corporation
with respect to which the Company directly or indirectly owns 50% or more of the
voting power.

        6.    Forfeiture upon Termination due to Reason other than Retirement,
Disability or Death.    If, while the Restricted Stock Units are subject to a
Period of Restriction, the Recipient's employment with the Company (or a
Subsidiary of the Company if the Recipient is then in the employ of such
Subsidiary) terminates for a reason other than the Recipient's retirement,
disability or death, then the Recipient shall forfeit any Restricted Stock Units
that are subject to a Period of Restriction on the date of such employment
termination.

        7.    Vesting upon Change of Control.    In the event of a "Change of
Control" of the Company as defined in this Section, the Restricted Stock Units
shall cease to be subject to the Period of Restriction set forth in Section 4 of
this Agreement. A "Change of Control" shall be deemed to have occurred if:

        (a)   Any "Person" (as defined below), excluding for this purpose
(i) the Company or any Subsidiary of the Company, (ii) any employee benefit plan
of the Company or any Subsidiary of the Company, and (iii) any entity organized,
appointed or established for or pursuant to the terms of any such plan that
acquires beneficial ownership of common shares of the Company, is or becomes the
"Beneficial Owner" (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; provided, however, that no Change
of Control

2

--------------------------------------------------------------------------------



shall be deemed to have occurred as the result of an acquisition of common
shares of the Company by the Company which, by reducing the number of shares
outstanding, increases the proportionate beneficial ownership interest of any
Person to twenty percent (20%) or more of the common shares of the Company then
outstanding, but any subsequent increase in the beneficial ownership interest of
such a Person in common shares of the Company shall be deemed a Change of
Control; and provided further that if the Board of Directors of the Company
determines in good faith that a Person who has become the Beneficial Owner of
common shares of the Company representing twenty percent (20%) or more of the
common shares of the Company then outstanding has inadvertently reached that
level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred. For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

          (i)  "Person" shall mean any individual, firm, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of any such entity.

         (ii)  "Affiliate" and "Associate" shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the "Exchange Act").

       (iii)  A Person shall be deemed the "Beneficial Owner" of and shall be
deemed to "beneficially own" any securities:

        (A)  which such Person or any of such Person's Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

        (B)  which such Person or any of such Person's Affiliates or Associates
has (1) the right to acquire (whether such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights
(other than rights under the Company's Rights Agreement dated June 25, 1996 with
The Bank of New York, as amended), warrants or options, or otherwise; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such Person or any of such Person's Affiliates or
Associates until such tendered securities are accepted for purchase or exchange;
or (2) the right to vote pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security if the agreement,
arrangement or understanding to vote such security (a) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations promulgated under the Exchange Act and (b) is not also
then reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report); or

        (C)  which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person's Affiliates or Associates
has any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities) for the purpose of acquiring, holding,
voting (except to the extent contemplated by the proviso to subparagraph
(a)(iii)(B)(2), above) or disposing of any securities of the Company.

3

--------------------------------------------------------------------------------






        Notwithstanding anything in this "Beneficial Ownership" definition to
the contrary, the phrase "then outstanding," when used with reference to a
Person's beneficial ownership of securities of the Company, shall mean the
number of such securities then issued and outstanding together with the number
of such securities not then actually issued and outstanding which such Person
would be deemed to own beneficially hereunder.

        (b)   During any period of two (2) consecutive years (not including any
period prior to the acceptance of this Agreement), individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company's shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

        (c)   Approval by the shareholders of (or if such approval is not
required, the consummation of) (i) a plan of complete liquidation of the
Company, (ii) an agreement for the sale or disposition of the Company or all or
substantially all of the Company's assets, (iii) a plan of merger or
consolidation of the Company with any other corporation, or (iv) a similar
transaction or series of transactions involving the Company (any transaction
described in parts (i) through (iv) of this paragraph (c) being referred to as a
"Business Combination"), in each case unless after such a Business Combination
the shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

        Notwithstanding any provision of this Agreement to the contrary, a
"Change of Control" shall not include any transaction described in paragraph (a)
or (c), above, where, in connection with such transaction, the Recipient and/or
any party acting in concert with the Recipient substantially increases his or
its, as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).

        8.    Settlement Following Change of Control.    Notwithstanding any
provision of this Agreement to the contrary, in connection with or after the
occurrence of a Change of Control as defined in Section 7 of this Agreement, the
Company may, in its sole discretion, fulfill its obligation with respect to all
or any portion of the Restricted Stock Units that cease to be subject to a
Period of Restriction in conjunction with the Change of Control by:

        (a)   delivery of (i) the number of shares of Common Stock that
corresponds with the number of Restricted Stock Units that have ceased to be
subject to a Period of Restriction or (ii) such other ownership interest as such
shares of Common Stock that correspond with the vested Restricted Stock Units
may be converted into by virtue of the Change of Control transaction;

        (b)   payment of cash in an amount equal to the fair market value of the
Common Stock that corresponds with the number of vested Restricted Stock Units
at that time; or

        (c)   delivery of any combination of shares of Common Stock (or other
converted ownership interest) and cash having an aggregate fair market value
equal to the fair market value of the Common Stock that corresponds with the
number of Restricted Stock Units that have become vested at that time.

        9.    Adjustment in Capitalization.    In the event of any change in the
Common Stock of the Company through stock dividends or stock splits, a corporate
split-off or split-up, or recapitalization,

4

--------------------------------------------------------------------------------



merger, consolidation, exchange of shares, or a similar event, the number of
Restricted Stock Units subject to this Agreement may be equitably adjusted by
the Committee (as defined below), in its sole discretion.

        10.    Delivery of Stock Certificates.    Subject to the requirements of
Sections 11 and 12 below, as promptly as practicable after Restricted Stock
Units cease to be subject to a Period of Restriction in accordance with
Section 4, 5, or 7 of this Agreement, the Company shall cause to be issued and
delivered to a brokerage account for the benefit of the Recipient certificates
for the shares of Common Stock that correspond to the vested Restricted Stock
Units.

        11.    Tax Withholding.    Whenever a Period of Restriction applicable
to the Recipient's rights to some or all of the Restricted Stock Units lapses as
provided in Section 4, 5, or 7 of this Agreement, the Company or its agent shall
notify the Recipient of the related amount of tax that must be withheld under
applicable tax laws. Regardless of any action the Company, any Subsidiary of the
Company, or the Recipient's employer takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding ("Tax") that the Recipient is required to bear pursuant to all
applicable laws, the Recipient hereby acknowledges and agrees that the ultimate
liability for all Tax is and remains the responsibility of the Recipient.

        Prior to receipt of any shares that correspond to vested Restricted
Stock Units, the Recipient shall pay or make adequate arrangements satisfactory
to the Company and/or any Subsidiary of the Company to satisfy all withholding
and payment on account obligations of the Company and/or any Subsidiary of the
Company. In this regard, the Recipient authorizes the Company and/or any
Subsidiary of the Company to withhold all applicable Tax legally payable by the
Recipient from the Recipient's wages or other cash compensation paid to the
Recipient by the Company and/or any Subsidiary of the Company or from the
proceeds of the sale of shares. Alternatively, or in addition, if permissible
under local law, the Company may sell or arrange for the sale of Common Stock
that the Recipient is due to acquire to satisfy the withholding obligation for
Tax and/or withhold any Common Stock, provided that the Company sells or
withholds only the amount of Common Stock necessary to satisfy the minimum
withholding amount. Finally, the Recipient agrees to pay the Company or any
Subsidiary of the Company any amount of any Tax that the Company or any
Subsidiary of the Company may be required to withhold as a result of the
Recipient's participation in the Plan that has not been satisfied by the means
previously described. The Company may refuse to deliver Common Stock if the
Recipient fails to comply with its obligations in connection with the tax as
described in this section.

        The Company advises the Recipient to consult his or her lawyer or
accountant with respect to the tax consequences for the Recipient under the
Plan.

        The Company and/or any Subsidiary of the Company: (a) make no
representations or undertakings regarding the tax treatment in connection with
the Plan; and (b) do not commit to structure the Plan to reduce or eliminate the
Recipient's liability for Tax.

        12.    Securities Laws.    This award is a private offer that may be
accepted only by a Recipient who is an employee or director of the Company or a
Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Committee's administrative procedures. This award
has not been registered with the body responsible for regulating offers of
securities in the Recipient's country. The future value of Common Stock acquired
under the Plan is unknown and could increase or decrease.

        Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with local securities laws.

        The Addendum to this Agreement contains country-specific provisions
regarding the securities laws in Denmark, France, Singapore and the United
States.

5

--------------------------------------------------------------------------------




        13.    No Employment or Compensation Rights.    This Section applies
whether or not the Company has full discretion in the operation of the Plan, and
whether or not the Company could be regarded as being subject to any legal
obligations in the operation of the Plan. It also applies both during a
Recipient's employment or employment relationship and after the termination of a
Recipient's employment or employment relationship, whether the termination is
lawful or unlawful.

        Nothing in the rules, the operation of the Plan or this Agreement forms
part of the contract of employment or employment relationship between a
Recipient and the Company or any affiliate of the Company. The rights and
obligations arising from the employment relationship between the Recipient and
the Company or one of its affiliates are separate from, and are not affected by,
the Plan. Participation in the Plan does not create any right to, or expectation
of, continued employment or a continued employment relationship, nor shall it
interfere in any way with the Company's or its affiliates' right to terminate
the Recipient's employment at any time.

        The grant of rights on a particular basis in any year does not create
any right to or expectation of the grant of rights on the same basis, or at all,
in any future year.

        No employee is entitled to participate in the Plan, or to be considered
for participation in the Plan, at a particular level or at all. Participation in
any operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.

        Without prejudice to a Recipient's rights under the Plan, subject to and
in accordance with the express terms of the applicable rules, no Recipient has
any rights in respect of the Company's exercise or omission to exercise any
discretion, or making or omission to make any decision, relating to the right.
Any and all discretion, decisions or omissions relating to the right may operate
to the disadvantage of the Recipient, even if this could be regarded as
capricious or unreasonable or could be regarded as a breach of any implied term
between the Recipient and his or her employer, including any implied duty of
trust and confidence. Any such implied term is hereby excluded and overridden.

        No employee has any right to compensation for any loss in relation to
the Plan, including:

•any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of
employment or the employment relationship);

•any exercise of discretion or a decision taken in relation to the Plan, or any
failure to exercise discretion or make a decision; or

•the operation, suspension, termination or amendment of the Plan.

The Restricted Stock Units granted pursuant to this Agreement do not constitute
part of the Recipient's wages or remuneration or count as pay or remuneration
for pension or other purposes. If the Recipient terminates employment with the
Company or any Subsidiary or other affiliate, in no circumstances will the
Recipient be entitled to any compensation for any loss of any right or benefit
or any prospective right or benefit under the Plan or this Agreement that he or
she might otherwise have enjoyed had such employment continued, whether such
compensation is claimed by way of damages for wrongful dismissal, breach of
contract or otherwise.

        Participation in the Plan is permitted only on the basis that the
Recipient accepts all of the terms and conditions of the Plan and this
Agreement, as well as the administrative rules established by the Committee. By
participating in the Plan, a Recipient waives all rights under the Plan to the
fullest extent permitted by applicable laws, other than the rights subject to
and in accordance with the express terms of the applicable rules, in
consideration for, and as a condition of, the grant of rights under the Plan.
Neither this Agreement nor the Plan confers on the Recipient any legal or
equitable rights (other than those related to the Restricted Stock Unit award)
against the Company or any Subsidiary or

6

--------------------------------------------------------------------------------




directly or indirectly gives rise to any cause of action in law or in equity
against the Company or any Subsidiary.

        Nothing in this Plan confers any benefit, right or expectation on a
person who is not a Recipient.

        Each of the provisions set forth above is entirely separate and
independent from each of the other provisions. If any provision is found to be
invalid then it will be deemed never to have been part of these terms and, to
the extent that it is possible to do so, this will not affect the validity or
enforceability of any of the remaining provisions.

        14.    Data Privacy.    The Recipient agrees that the Company, with its
headquarters located at 13515 Ballantyne Corporate Place, Charlotte, North
Carolina, USA 28277, is the data controller in the context of the Plan.

        The Recipient hereby explicitly and unambiguously consents to the
collection, storage, use, processing and transfer, in electronic or other form,
of his or her personal data as described below by and among, as applicable, his
or her employer and any of its affiliates for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan,
and the transfer of such data by them to government and other regulatory
authorities for the purpose of complying with their legal obligations in
connection with the Plan.

        The Recipient understands that his or her employer and any of its
affiliates may hold certain personal information about him or her, including his
or her name, date of birth, date of hire, home and business addresses and
telephone numbers, e-mail address, business group/segment, employment status,
account identification, and details of all rights and other entitlement to
shares or units awarded, cancelled, purchased, vested, unvested or outstanding
in his or her favor pursuant to this Agreement, for the purpose of managing and
administering the Plan ("Data").

        The Recipient further agrees that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in his or her country or elsewhere,
including outside the European Economic Area, and that the Recipient's country
may have less adequate data privacy laws and protections than his or her
country. The Company has entered into contractual arrangements to ensure the
same safeguards for data as required under European Union Law. A third party to
whom the information may be passed is Smith Barney (including Citigroup and its
other affiliates). The Recipient understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Recipient
authorizes recipients of the Data to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom shares acquired pursuant to the Plan may be deposited.

        The Recipient understands that Data will be held only as long as
necessary to implement, administer and manage his or her participation in the
Plan. The Recipient understands that he or she may, at any time, view his or her
Data, request additional information about the storage and processing of Data,
require any necessary amendments to his or her Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Company's local
data privacy administrator.

        The Recipient understands, however, that refusing or withdrawing his or
her consent, although it will not have any negative effect on his or her
employment, may affect his or her ability to participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, the Recipient understands that he or she may contact the Company's
local data privacy administrator.

7

--------------------------------------------------------------------------------




        The Addendum to this Agreement contains a country-specific provision
regarding the data privacy laws in France.

        15.    Plan Terms and Committee Authority.    This Agreement and the
rights of the Recipient hereunder are subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, as well as to such rules
and regulations as the Committee (meaning the Compensation Committee of the
Board of Directors of the Company, as defined in the Plan) may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Recipient. Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan. The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

        16.    Governing Law and Jurisdiction.    This Agreement is governed by
the substantive and procedural laws of the state of Michigan. The Recipient and
the Company agree to submit to the exclusive jurisdiction of, and venue in, the
courts in Michigan in any dispute relating to this Agreement.

8

--------------------------------------------------------------------------------




ADDENDUM


Securities Laws

        The following country-specific provisions apply for purposes of
Section 12 of the Agreement:

Denmark   No Offering Memorandum has been filed with or approved by the Danish
Securities Council or any other regulatory authority in the Kingdom of Denmark.
The Common Stock has not been offered or sold and may not be offered, sold or
delivered directly or indirectly in Denmark, unless in compliance with Chapter
12 of the Danish Act on trading in Securities and the Danish Executive Order
No. 166 of 13 March 2003 on the First Public Offer of Certain Securities issued
pursuant hereto as amended from time to time.
France
 
Neither the Plan, which has not been submitted to the Commission des Operations
de Bourse (the "COB"), nor any information contained therein or any offering
material relating to the Restricted Stock Units or the Common Stock may be
distributed or caused to be distributed to the public in France. Prospective
beneficiaries of Restricted Stock Units and Common Stock are informed that the
Plan has not been submitted to the clearance procedures of the COB.
Singapore
 
The Plan has not been registered as a prospectus with the Monetary Authority of
Singapore. Accordingly, the Plan and any other document or material in
connection with the offer or sale, or invitation for subscription or purchase,
of the Restricted Stock Units or Common Stock may not be circulated or
distributed, nor may the Common Stock be offered or sold or be made the subject
of an invitation for subscription or purchase, whether directly or indirectly,
to persons in Singapore other than under circumstances in which such offer, sale
or invitation does not constitute an offer or sale, or invitation for
subscription or purchase, of the Common Stock to the public in Singapore.
United States
 
If a Registration Statement under the Securities Act of 1933, as amended, is not
in effect with respect to the shares of Common Stock to be issued pursuant to
this Agreement, the Recipient hereby represents that he or she is acquiring the
shares of Common Stock for investment and with no present intention of selling
or transferring them and that he or she will not sell or otherwise transfer the
shares except in compliance with all applicable securities laws and requirements
of any stock exchange on which the shares of Common Stock may then be listed.

Data Privacy

        The following country-specific provision applies for purposes of
Section 14 of the Agreement:

France   The Company agrees that the Recipient has the right to access personal
data relating to him or her, as collected and processed by the Company, and to
ask for modification or suppression (in accordance with article 34 of the law
"Informatique et Libertes" of 6 January 1978) of the Recipient's personal data
if the data are incorrect or unnecessary for the limited purposes for which the
data were collected. The Recipient can exercise these rights by sending a dated
and signed request to the Company by fax or post to the Company's local data
privacy administrator.

9

--------------------------------------------------------------------------------





QuickLinks


SPX Corporation 2002 STOCK COMPENSATION PLAN RESTRICTED STOCK UNIT AGREEMENT
AWARD
ADDENDUM
ADDENDUM
